 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trustee of the Stevens Institute of TechnologyandStevens Chapter,American Association of Uni-versity Professors,Petitioner.Case 22-RC-6347January 8, 1976DECISION ON REVIEW ANDCERTIFICATION OF REPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn July 9, 1975, the Acting Regional Director forRegion 22 issued his Supplemental Decision and Or-der in the above-entitled proceeding, resolving a sin-gle objection as well as a number of challenged bal-lots.Among the challenged ballots resolved by theRegional Director was that of Kai E. Thomenius.Thereafter, in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request for re-view of the Regional Director's decision.On September 18, 1975, the National Labor Rela-tions Board by telegraphic order granted the requestfor review solely with regard to the issues raised con-cerning the challenge to Thomenius' ballot, but re-served ruling on the merits until the issuance of arevised tally of ballots, when it could be ascertainedwhether Thomenius' ballot was determinative.On September 25, 1975, a revised tally of ballotswas issued and served on the parties, showing that of104 valid ballots cast, 52 were for and 51 against thePetitioner and there was I challenged ballot. There-fore, the challenge to the ballot cast by Thomenius isdeterminative.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the Employer's and Pefftioner's statements of po-sition, and makes the following findings:Kai Thomenius was hired as a visiting instructorfor the 1974-75 academic year to replace ProfessorCohen who was on sabbatical leave. At the time ofhire Thomenius was informed that his appointmentwas only possible because of Cohen's absence andthat he would not be rehired since there were noavailable faculty positions. At the completion of hisfirstyear at Stevens, however, Thomenius was of-fered a reappointment to substitute for Professor Al-exander who was to go on sabbatical leave uponCohen's return. Thomenius refused this offer and hasdeparted from Stevens.During the aforementioned 1974-75 academicyear Thomenius served as a full-time faculty memberperforming the same research and teaching duties asthe regular faculty, receiving compensation compara-ble to new faculty (his salary was based on the tradi-tional one-half of the absent professor's salary), en-joying the same fringe benefits, and working underthe same supervision.While not a voting member,Thomenius participated in departmental and facultymeetings. He also unofficially served on a committeeto develop a new medical and clinical engineeringprogram. The Regional Director concluded thatThomenius shared a community of interest with reg-ular faculty sufficient to warrant his inclusion withinthe bargaining unit.The Employer contends that Thomenius servedunder a 1-year contract with knowledge that reap-pointment was not possible. Thus, the Employer ar-gues that Thomenius was merely a temporary em-ployee with no reasonable expectancy of continuedemployment and, therefore, should be excluded fromthe unit.We find merit in the Employer's contention.From the outset of his employment at Stevens,Thomenius was apprised of the limited 1-year dura-tion of his contract. In these circumstances, we findthat Thomenius was merely a temporary employeefor a specified limited duration and, on the eligibilityand election dates, had no reasonable expectancy offurther employment.' Therefore, we find that Tho-menius was ineligible to vote, and we sustain thechallenge to his ballot .2CERTIFICATION OF REPRESENTATIVEIt ishereby certified that a majority of the validballots have been cast for Stevens Chapter, AmericanAssociation of University Professors and that, pur-suant to Section 9(a) of the Act, the foregoing labororganization is the exclusive representative of all theemployees in the following appropriate unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment:iGoddard College,216 NLRB No 81 (1975).We note, as set forth above,that at some point Thomenius was offered another temporary appointmentfor the succeeding academicyear, butdeclined. Such an offer however wasmade after the election herein which was held onMay 21, 19752 Subsequent to the issuance of the revised tally of ballots the Employerfiled a timely objection to conduct affecting the results of the election towits that the total valid votes cast was 105 and not 104, as determined by theRegional Director following his voiding of a ballot marked solely "Ae-sTArN" across both the "yes" and "no"boxes.In his Second SupplementalDecision the Regional Director overruled this objection.Thereafter, theEmployer filed a timely request for review of the Regional Director's deci-sionHaving reviewedthe Employer's request for review in light of therecord, we deny it, with respect to this objection,as raising no substantialissues warranting review222 NLRB No. 18 TRUSTEE OF THE STEVENS INSTITUTE17All full-time members of the Regular Faculty ofthe Employer at its Hoboken, New Jersey cam-pus, including professors, associate professors,assistant deans, and regular faculty memberspresently engaged as visiting faculty members atother institutions of higher learning but exclud-ing adjunct or part-time faculty members ontemporary leave from other institutions of high-er learning and all other Special Faculty mem-bers, librarians, lecturers, aerospace facultymembers, ROTC faculty members, laboratorytechnicians, administrative officers, departmentheads, deans and all other supervisors as definedin the Act and all other employees.